Citation Nr: 9927363	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Evaluation of tinnitus, currently evaluated as 10 percent 
disabling.

2.  Evaluation of hypertension, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1996 to 
February 1998.  He had a prior period of active duty.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
disability evaluation and granted service connection for 
hypertension and assigned a noncompensable evaluation.  In an 
October 1998 rating decision, the RO granted a 10 percent 
evaluation for hypertension.

The Board notes that in the rating decision on appeal, the RO 
denied service connection for right and left knee pain and 
right and left hand arthritis.  The appellant has filed a 
notice of disagreement as to these two issues, and a 
statement of the case has been issued.  However, the 
appellant has not submitted a substantive appeal as to these 
issues.  In a February 1999 letter, the RO informed the 
appellant of his need to submit a substantive appeal as to 
the issues of service connection for bilateral knee pain and 
arthritis of both hands.  Without a substantive appeal as to 
these two issues, the Board does not have jurisdiction.  See 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1998).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court")) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The appellant is at the maximum schedular evaluation for 
tinnitus.

2.  Hypertension is currently manifested by diastolic 
pressure readings of less than 100 and systolic pressure 
readings of less than 200.


CONCLUSIONS OF LAW

1.  The claim for an evaluation in excess of 10 percent for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6260 (1998).

2.  Hypertension is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

The Board notes that service connection for tinnitus was 
granted in the May 1998 rating decision on appeal.  The RO 
assigned a 10 percent disability evaluation for the 
disability.  However, under Diagnostic Code 6260, the maximum 
schedular evaluation for tinnitus is 10 percent.  See 
38 C.F.R. Part 4, Diagnostic Code 6260.

In Shipwash v. Brown, 8 Vet. App. 218, 224 (1995), the Court 
stated that when a claimant is seeking an evaluation in 
excess of that which has been assigned at the time service 
connection is granted, "the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open."  Here, the appellant is 
at the maximum schedular evaluation for tinnitus, and thus 
the rating schedule does not provide for a higher evaluation.  
Therefore, the claim is not well grounded and must be denied.  
See id.; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Board finds that the appellant's claim has been granted 
in full, as he cannot receive an evaluation in excess of 
10 percent for tinnitus.  A further discussion of the facts 
would serve no useful purpose, since there is no legal, 
"actual or potential," entitlement to an increased 
evaluation for tinnitus.  Mintz v. Brown, 6 Vet. App. 277, 
283 (1994).

II.  Hypertension

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
evaluation in excess of 10 percent for hypertension is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, where 
the claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash, 8 Vet. 
App. at 225.  The Board has continued the issue as 
"evaluation of hypertension, currently evaluated as 
10 percent disabling" since service connection has been 
granted, and the appellant seeks a higher evaluation.  The 
appellant is not prejudiced by this naming of the issue.  The 
law and regulations governing the evaluation of the 
disabilities are the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

During the pendency of the appeal, the RO increased the 
appellant's disability evaluation from noncompensable to 
10 percent.  The appellant has stated that his hypertension 
warrants a 20 percent or 30 percent evaluation.  

The appellant's service medical records show numerous blood 
pressure readings.  The appellant's diastolic pressure 
readings ranged from 70 to 100 and his systolic pressure 
readings ranged from 121 to 172.

The appellant underwent a VA examination in May 1998.  The 
appellant reported that he had been first told that his blood 
pressure was elevated four years prior.  He stated that it 
continued to be elevated, but that he had never taken any 
medication for such.  The appellant denied chest pain, 
palpitation, orthopnea, paroxysmal nocturnal dyspnea, or 
shortness of breath.  Examination of the heart revealed that 
it was not enlarged.  A murmur was not heard, and the rhythm 
was regular.  His blood pressure was 136/96 
(diastolic/systolic).  The VA examiner noted that blood 
pressure readings taken on separate days were also included.  
Those readings were 148/96, 146/92, and 150/98.  The 
diagnosis was hypertension, untreated.

The appellant submitted additional blood pressure readings 
taken in May 1998, June 1998, and July 1998.  Such readings 
were as follows:

May 1998		165/100
			164/101
			160/100
			155/95
			168/104
			160/102
			161/102
			164/104
June 1998		160/100
			163/101
			162/100
July 1998		164/108
			162/100
			160/102

The appellant underwent a VA examination in July 1998.  He 
reported that he was not on any therapy for his hypertension.  
He stated that he occasionally had a headache, but otherwise 
there were no complaints.  Examination of the heart revealed 
a regular rhythm.  There was no evidence of enlargement of 
the heart, and no murmur was heard.  There was no thrill or 
friction rub.  The VA examiner reported three blood pressure 
readings of 160/100, 158/100, and 156/100.  The VA examiner 
entered a diagnosis of essential hypertension and noted that 
he advised the appellant that he needed to be on therapy for 
his hypertension.

In August 1998, the appellant was seen at a VA facility for 
intermittent chest pain.  His blood pressure was 147/92.  The 
appellant reported that it was not brought on after exertion.  
There was no radiation of the pain, no nausea or vomiting, 
and no diaphoresis.  The VA examiner noted that the appellant 
had recently been put on medication.  The appellant reported 
no history of an injury or of coronary artery disease.  He 
complained of light headedness.  Vital signs were stable.  
Cardiovascular examination revealed regular rhythm and rate.  
The diagnosis was chest pain.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Under Diagnostic Code 7101, when hypertensive vascular 
disease (hypertension and isolated systolic hypertension) is 
manifested by diastolic pressure predominantly 130 or more, a 
60 percent evaluation is assigned.  38 C.F.R. Part 4, 
Diagnostic Code 7101 (1998).  For diastolic pressure 
predominantly 120 or more, a 40 percent evaluation is 
assigned.  Id.  If diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more, a 
20 percent evaluation is assigned.  Id.  When diastolic 
pressure is predominantly 100 or more, or systolic pressure 
of 160 or more, or minimum evaluation for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control, a 10 percent 
evaluation is assigned.  Id.

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for hypertension.  As stated above, during 
service, the appellant's diastolic blood pressure ranged from 
70 to 100, and his systolic pressure ranged from 121 to 172.  
Since service, his diastolic blood pressure has ranged from 
92 to 108, and his systolic pressure has ranged from 136 to 
168.  None of the diastolic blood pressure readings reported 
have been above 108.  Thus, the appellant's service-connected 
hypertension would fall within the 10 percent disability 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 7101.  
Additionally, the appellant's systolic pressure has been no 
greater than 172.  See id.  Finally, the evidence has 
established that the appellant needs medication to control 
his blood pressure.  See id.  All these medical findings are 
consistent with a 10 percent evaluation under Diagnostic Code 
7101.  See id.

An evaluation in excess of 10 percent is not warranted.  The 
appellant's diastolic pressure readings, as noted above, are 
around the 100 range.  None of the diastolic pressure 
readings have been 110, and therefore are not predominantly 
110 or more to warrant a 20 percent evaluation.  See 
38 C.F.R. Part 4, Diagnostic Code 7101 Further, the 
appellant's systolic pressure readings are all well below 
200, and thus would not warrant a 20 percent evaluation based 
on that criteria.  See id.

The appellant is competent to report his symptoms.  To the 
extent that he stated that his hypertension was worse than 
the evaluation assigned, he was correct, and the RO granted a 
10 percent disability evaluation in October 1998.  However, 
to the extent that the appellant claims that his hypertension 
warrants a 20 percent evaluation or a 30 percent evaluation, 
the Board finds that the medical findings do not support an 
evaluation in excess of 10 percent.  In May 1998, the 
appellant denied any chest pain, palpitation, orthopnea, 
paroxysmal, nocturnal dyspnea, and shortness of breath.  In 
July 1998, the appellant stated that he would get a headache 
occasionally, but added no further complaints.  The Board is 
aware that the appellant was seen in August 1998 with a 
complaint of chest pain; however, the diagnosis of chest pain 
was not associated with the appellant's hypertension.  
Regardless, based on the blood pressure readings, the 
appellant's hypertension warrants no more than a 10 percent 
disability evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
7101.  To this extent, the preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  
Accordingly, the appellant's hypertension is no more than 
10 percent disabling.  


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.  
An evaluation in excess of 10 percent for hypertension is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

